Citation Nr: 0502541	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

There is an April 2003 memorandum in the claims file from the 
veteran's representative discussing a pending appeal for 
payment of unauthorized medical expenses.  That claim was 
denied by the Board in July 2001, and there is no such issue 
currently pending.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) 
(2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  TDIU

The veteran contends that he is unable to maintain 
substantially gainful employment due to the severity of his 
service-connected post-traumatic stress disorder (PTSD).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).

In the present case, the veteran does, in fact, meet the 
threshold requirement for a total disability rating in that 
his service-connected PTSD is rated at 70 percent.  38 C.F.R. 
§ 4.16(a).  The Board notes that the veteran also is service-
connected for residuals, shell fragment wound, and for an 
appendectomy.  Both of these conditions, though, are rated as 
noncompensable.  Despite the veteran meeting the threshold 
requirement for a total disability rating, before a total 
rating based upon individual unemployability may be granted, 
there must also be a determination that the veteran's 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age or non-
service connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

In the veteran's claim for TDIU (VA Form 21-8940), received 
in August 2001, the veteran stated that the service-connected 
disability that prevented him from securing or following any 
substantially gainful occupation was PTSD.  The only employer 
listed on the claim was Lynn Haven Nursing Home.  It was 
indicated that he concluded his employment there in 1977.  In 
his notice of disagreement (NOD), the veteran stated that he 
did not leave his employment due to PTSD, but indicated that 
he left because of his neck condition.  In this regard, 
medical records show that the veteran had a cervical fusion 
and discectomy at C7, T1 in April 1978.  The veteran stated 
in the NOD that after he was forced to leave due to his neck 
injury he was unable to, thereafter, retain employment, 
despite improvement in his neck condition following surgery.  
The veteran is essentially arguing that while he was working 
and staying busy his PTSD symptoms remained mild, but that 
once he ceased working his PTSD symptoms grew increasingly 
worse, thus resulting in his unemployability.     

An August 2001 rating decision granted service connection for 
PTSD with an evaluation of 70 percent, effective December 27, 
2000.  Again, this is the only compensable service-connected 
disability, and the veteran does meet the threshold 
requirement for a total disability rating.  The veteran has 
never alleged the noncompensable conditions have interfered 
with his ability to obtain or maintain employment, and the 
Board will not address them any further.

First, as for the veteran's allegation that he has been 
unable to work since 1977 due to his psychiatric symptoms, it 
must be noted that the Social Security Administration has 
provided information to VA showing wages and income received 
by year, and these records show the veteran received income 
through 1977, with a smaller amount received in 1978.  
Therefore, it appears that he has not worked since 1978.  
However, regardless of the fact that he has not worked for 
many years, there must be medical evidence that the veteran's 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age or non-
service connected disability.

A February 2001 VA PTSD examination report diagnosed PTSD, 
moderate, with symptom manifest.  The examiner did not state 
that the veteran was unemployable due to his service-
connected PTSD.  Furthermore, although statements from Dr. 
Frank E. Witter in October 2001, April 2002 and May 2002, and 
from Dr. Steven Coenen in March 2003, concluded that the 
veteran was unemployable, such conclusions were arrived at in 
consideration of the veteran's multiple medical problems.  
None of the aforementioned medical records state that the 
veteran is unemployable solely due to his service-connected 
disability of PTSD.           

Thus, the record does not contain a competent medical opinion 
stating that the veteran is unable to maintain substantially 
gainful employment due to the severity of his service-
connected PTSD.  It is purely speculation to state now that 
psychiatric symptoms the veteran has experienced since 1977 
are what kept him from obtaining employment, when the 
evidence clearly shows he left employment for neck problems 
and there is no evidence he ever tried to regain employment 
thereafter.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has work experience as a salesman and in 
maintenance.  There are no medical opinions of record 
indicating that the veteran is totally disabled or 
unemployable due to his PTSD or that he is incapable of doing 
any type of productive work.  Although the veteran's 
psychiatric condition clearly affects his ability to perform 
some jobs, the evidence does not indicate that he is unable 
to mentally perform substantially gainful employment.  
Although the veteran's service-connected condition is severe 
and, as such, limits his occupational opportunities, it is 
not shown to be of such severity as to preclude gainful 
employment.  That limitation is recognized by the 70 percent 
disability rating that he has been assigned for this 
condition.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disability 
alone.  

Based on the foregoing, the Board finds the veteran is not 
totally disabled due to his service-connected disabilities 
alone without regard to nonservice connected disability and 
advancing age.  Although he has not held employment since 
1977 or 1978, the preponderance of the evidence is against 
finding that his service-connected PTSD has resulted in his 
unemployability.  In the absence of any evidence of unusual 
or exceptional circumstances beyond what is contemplated by 
the assigned disability evaluation of 70 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disability or that he is incapable of performing the physical 
and mental acts required by employment due solely to his 
service-connected disability, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  Therefore, a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted in this case, and 
the veteran's claim must be denied.  As the preponderance of 
the evidence is against the claim for TDIU, the reasonable 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an October 2001 letter to 
veteran informed him of what the evidence must show to 
establish entitlement to TDIU.  The letter further instructed 
him to tell VA about any additional information or evidence 
that he wanted VA to try to get for him and that if he did 
not have any more evidence to submit, to inform VA of such 
fact in writing.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The October 2001 letter informed the veteran that VA would 
get any VA medical records or other medical treatment records 
he told VA about.  Additionally, an August 2003 letter, which 
informed the veteran that VA was working on his appeal 
regarding entitlement to TDIU, stated that VA was responsible 
for getting relevant records from any federal agency, to 
include medical records from the military, from VA hospitals 
(including private facilities were VA authorized treatment), 
or from the Social Security Administration (SSA).  The letter 
further informed him that, on his behalf, VA would make 
reasonable efforts to help him get relevant records not held 
by a federal agency, to include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.  Additionally, the letter stated that VA 
would assist him by providing a medical examination or 
getting a medical opinion if it was decided that such was 
necessary to make a decision on his claim. 

In addition, the May 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the May 2003 
SOC included the language of 38 C.F.R. § 3.159(b)(1).  Thus, 
the VCAA notices, combined with the May 2003 SOC, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the October 2001 VCAA letter 
preceded the initial AOJ decision.  The Board acknowledges 
that this letter did not fully apprise the veteran of VA's 
statutory duty to assist, however, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified above.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  In this regard, the veteran responded to the 
October 2001 VCAA notice in a VA Form 21-4138, received in 
October 2001, in which he stated that all of his medical care 
was provided by VA and that he did not have any additional 
evidence to provide.  Moreover, the veteran responded to the 
August 2003 VCAA letter by submitting a VA Form 21-4138, 
received August 2003, in which he again stated that he did 
not have any additional evidence to submit.       

The Board notes that a review of the record reveals that the 
veteran began receiving SSA disability benefits in 1978.  A 
disability onset date of January 13, 1978 was recorded.  
Although the basis for entitlement to SSA disability benefits 
is not explicitly articulated in the records contained in the 
claims folder, it is evident that such disability 
determination coincides with a cervical injury he sustained, 
a condition for which he is not service-connected.  For 
instance, an August 1978 rating decision reported that the 
veteran "states he last worked 01-13-78, apparently 
following an injury to the neck."  It is not necessary to 
obtain these records from the Social Security Administration 
since they are clearly not relevant to the claim decided 
herein.  The pertinent question now is whether the veteran's 
service-connected disabilities, specifically, his PTSD, 
result in unemployability.  Records concerning an orthopedic 
injury sustained more than 15 years ago would not only be 
irrelevant in terms of the medical condition for which 
benefits were received, but would also bear only on the 
veteran's medical status 15 years ago, not his current 
status.

Additionally, it is noted that VA attempted to obtain the 
veteran's employment records from Lynn Haven Nursing Home.  
These records, though, do not appear to have been associated 
with the claims folder.  However, the veteran indicated in 
his VA Form 21-8940 that he concluded his employment there in 
1977.  This was the only employer listed on his claim for 
TDIU.  In his notice of disagreement, the veteran stated that 
he did not leave his employment due to post-traumatic stress 
disorder (PTSD), but indicated he left because of his neck 
condition.  The Board reiterates that the veteran stated in 
the VA Form 21-8940 that the service-connected disability 
that prevented him from securing or following any 
substantially gainful occupation was PTSD.   

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Entitlement to TDIU is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


